Order entered February 2, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-20-00938-CV

                     IN RE L.C. AKA S.R.M., Relators

         Original Proceeding from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-07925-Y

                                  ORDER
                Before Justices Myers, Molberg, and Goldstein

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus. We also LIFT our stay order issued on November 25, 2020.


                                         /s/   LANA MYERS
                                               JUSTICE